       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
GARY L. WAYERSKI,
                                                         OPINION AND ORDER
                            Petitioner,
                                                              20-cv-88-bbc
              v.

SARAH COOPER,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner Gary L. Wayerski has filed a pro se petition for a writ of habeas corpus

under 28 U.S.C. § 2254. He challenges a 2012 judgment of conviction for several counts

of felony child sex offenses, on the grounds that: (1) his trial counsel was ineffective by

failing to question petitioner at trial about whether he had confessed his guilt to a fellow

inmate; and (2) the state violated his due process rights under Brady v. Maryland, 373

U.S. 83 (1963) by failing to disclose that a state witness had child sex assault charges

pending against him at the time he testified against petitioner.

       Petitioner filed a 110-page brief in support of his petition, dkt. #27, to which the

state responded by filing a motion to dismiss the case or, in the alternative, to strike

petitioner’s brief. Dkt. #30. The state argues that the case should be dismissed because

petitioner improperly argues in his brief that petitioner failed to exhaust his remedies in

state court. Petitioner filed a 40-page brief opposing the state’s motion, clarifying that he

wants to proceed only on the two claims identified above, both of which he exhausted in

state court. Dkt. #32 at 3. He says that he included other arguments in an effort to


                                              1
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 2 of 13




show that he was prejudiced by his counsel’s ineffectiveness and the state’s Brady

violation.

       I will deny the state’s motion to dismiss, and I will not require petitioner to file a

new brief.   The parties have provided the necessary state court records and I have

sufficient information to resolve the habeas petition. Having reviewed petitioner’s 110-

page brief and the additional briefs he filed in response to the state’s motion, I conclude

that petitioner has failed to establish that the Wisconsin Supreme Court unreasonably

applied clearly established federal law when it rejected his claims and affirmed his

conviction. Accordingly, his petition will be denied.




                                      BACKGROUND

       The following facts are drawn from the petition and state court records provided

by petitioner and the state.

       In Dunn County case number 2011CF186, petitioner was charged with sixteen

felony counts of child sex offenses.    The underlying facts accused petitioner, a former

police officer and police chief, of having repeated sexual contact with two teenage boys

and exposing them to pornography at his residence over a several-month period.

Petitioner pleaded not guilty to the charges and proceeded to a jury trial.

       The state’s primary witnesses at trial were the two victims, J.P. and J.H.          J.P.

testified that after he was involved in a burglary of a church, petitioner, a police officer at

the time, offered to mentor and supervise J.P. while he was on probation. J.P.’s mother


                                               2
      Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 3 of 13




approved the arrangement, and petitioner started taking J.P. on patrol “ride-alongs” in his

squad car. Petitioner and J.P. gradually began to discuss topics involving sex. Petitioner

eventually invited J.P. to visit his apartment alone, which J.P.’s parents approved. Over

the next three months, J.P. visited petitioner’s apartment, where petitioner and J.P. would

watch pornography and drink alcohol while petitioner masturbated him.

       The second victim, J.H., testified that he was also involved in a theft, and

petitioner arranged to supervise J.H.’s community service and to take J.H. on patrol

ride-alongs. Eventually, petitioner brought J.H. to his apartment, where they watched

internet and on-demand cable pornography while petitioner would, on occasion, take off

J.H.’s clothes, rub his body and masturbate him.

       Petitioner occasionally invited both J.P. and J.H. to his apartment at the same

time for overnight stays, during which he would give them alcohol and watch

pornography with them. Both J.P. and J.H. testified about several specific sexual acts

that petitioner had them perform while they were alone with petitioner at his apartment.

J.P. and J.H. testified they told no one about these incidents of sexual contact or

pornographic viewing because petitioner threatened to send them to “juvie” or jail if they

told anyone.

       During the last visit to petitioner’s apartment, J.P. and J.H. got into an argument

with petitioner and left. J.P. and J.H. walked several miles to a friend’s house. After

J.H.’s father picked them up, they told him that, over the past three months, they had




                                             3
        Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 4 of 13




been drinking and watching pornography at petitioner’s apartment and that petitioner

had been molesting them.

        The state called the parents of J.H. and J.P. as witnesses to corroborate the

victims’ story about their frequent contact with petitioner and their overnight stays at his

apartment. A detective testified that he interviewed the victims and that their demeanor

was consistent with prior victims of sexual assault. The jury also heard testimony from a

DNA analyst from the Wisconsin State Crime Laboratory, who stated that semen found

in   petitioner’s   apartment   matched   J.P.’s DNA. Additionally, several other law

enforcement officers testified about their involvement in the case.

        The jury saw a substantial amount of evidence. They saw a cable bill containing

charges for on-demand pornography, pornographic photographs from petitioner’s

computer, pornography searches, photos of J.H. and J.P. that petitioner captured on his

phone and messages from petitioner’s computer and cell phone.             The pornographic

materials on petitioner’s computer reflected an interest in young males between the ages

of 16 and 20 and included pictures arranged under titles labeled “milking,” “punish,”

“spanking,” and “stances.” At trial, petitioner admitted to these types of sexual interests.

In the trial testimony of both J.P. and J.H. and in their initial interviews with a police

detective, they described contact consistent with these types of sexual interests.

        Petitioner’s general defense was that the juveniles had fabricated the allegations

because petitioner was part of a drug investigation connected with J.P. and J.H.

Petitioner testified at trial, denying all of the testimony of J.P. and J.H. regarding his


                                              4
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 5 of 13




sexual contact and viewing pornography with them. Petitioner also disputed the number

of ride-alongs he had with J.P. and J.H., their parents’ testimony that he initially

approached them about mentoring the boys and the number of times the boys visited his

apartment.    The defense also called four witnesses at trial who testified that after

petitioner’s arrest, J.P. told them that the allegations were untrue.

       On rebuttal, the state called John Clark, an inmate who had occupied a Chippewa

County jail cell near petitioner.       Clark testified that petitioner had admitted to

masturbating the victims, watching pornography with them and allowing them to drink

alcohol.   Clark also testified that petitioner had asked Clark for advice on defending

against the charges. Clark testified that he did not ask for, or receive, any benefit for

testifying against petitioner. Instead, Clark testified that he had reported the comments

to a sergeant at the jail and to a detective because “[t]hey’re kids. I think that says it all.”

On the stand, Clark admitted to the jury that he had been convicted of 20 crimes,

including some felonies, but no details about his crimes were introduced.

       Defense counsel recalled petitioner to the stand after Clark’s rebuttal testimony.

However, defense counsel did not ask petitioner about his purported confession to Clark.

Instead, defense counsel asked questions about the number of inmates in jail that

petitioner had been in contact with and whether inmates had access to the media.

       The jury found petitioner guilty of all 16 counts. He was sentenced to 14 years of

initial confinement and 16 years of extended supervision.




                                               5
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 6 of 13




       Petitioner brought a postconviction motion for a new trial on, among other

grounds, ineffective assistance of counsel and the state’s non-disclosure of criminal

charges Clark had pending at the time of trial. Petitioner had learned that, about one

month before trial, Clark was charged in Chippewa County with six criminal counts,

including two counts of sexual intercourse with a child who had attained the age of

sixteen years. The prosecutor had discovered the charges a few days before trial while

searching Wisconsin’s online court database, and he had obtained a copy of the criminal

complaint pursuant to that search. But the prosecutor did not inform defense counsel of

the charges, and defense counsel was not aware of them.

       After a hearing, the postconviction court rejected all of petitioner’s arguments and

entered an order denying his motion.       Petitioner appealed, and the court of appeals

affirmed the conviction. Petitioner then filed a petition for review with the Wisconsin

Supreme Court, raising only his claims that (1) trial counsel was ineffective for failing to

question him about the purported confession that he gave to Clark; and (2) the state

violated his due process rights under Brady by failing to disclose impeachment evidence

of Clark’s pending child sex assault charges.

       The Wisconsin Supreme Court rejected petitioner’s arguments and affirmed his

conviction. Dkt. #23-2. It decided that even if trial counsel’s performance was deficient,

there was no prejudice to petitioner. The court also concluded that there was no Brady

violation, because petitioner had failed to show that the evidence of Clark’s pending

criminal charges was material.


                                                6
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 7 of 13




                                            OPINION

       Petitioner contends that he is entitled to habeas relief because:     (1) his trial

counsel was ineffective by failing to question petitioner at trial about whether he had

confessed his guilt to a fellow inmate, John Clark, at the Chippewa County jail; and (2)

the state violated his rights under Brady v. Maryland, 373 U.S. 83 (1963), and related

law by failing to disclose that Clark had child sex assault charges pending against him at

the time he testified against petitioner.

       A federal court may grant habeas relief following an adjudication on the merits in

state court only if that decision (1) was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States, or (2) was based on an unreasonable determination of the facts in light

of the evidence presented in the state court proceeding. 28 U.S.C. §§ 2254(d)(1)–(2);

Czech v. Melvin, 904 F.3d 570, 573 (7th Cir. 2018). The Wisconsin Supreme Court

issued the last reasoned decision on the merits of petitioner’s claim, so its analysis

deserves deference so long as that analysis is reasonable. Gage v. Richardson, 978 F.3d

522, 529 (7th Cir. 2020).




                            A. Ineffective Assistance of Counsel

       The Wisconsin Supreme Court stated correctly that to succeed on his ineffective

assistance claim, petitioner must show both that his counsel’s performance was deficient

and that he was prejudiced as a result.        Dkt. #23-2 at 14-15 (citing Strickland v.


                                               7
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 8 of 13




Washington, 446 U.S. 668, 687 (1984)).           To demonstrate deficient performance,

petitioner must show “that counsel’s representation fell below an objective standard of

reasonableness.” Strickland, 466 U.S. at 687-88. To demonstrate prejudice, petitioner

must show “a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694.

       Petitioner contends that his trial attorney performed deficiently by failing to ask

petitioner during trial whether he had confessed his crimes to John Clark, the inmate at

Chippewa County jail. At the postconviction hearing, petitioner testified that, had he

been asked, he would have denied all of Clark’s allegations. His attorney testified that he

could not recall any tactical reason for not asking petitioner any questions about Clark’s

testimony.   Petitioner argues that this oversight was prejudicial because his failure to

deny Clark’s allegations was tantamount to an admission of guilt on all of the charged

offenses. He argues that he should have had the opportunity to deny Clark’s allegations,

as well as offer evidence that Clark was lying about when they were together at the jail,

that Clark learned details of petitioner’s case from media and through interviews with

police, that the police fed information to Clark, that Clark had been an informant in the

past, and that Clark had received reduced charges in return for testifying.

       The Wisconsin Supreme Court rejected petitioner’s ineffective assistance claim on

the ground that he could not satisfy the prejudice prong of his claim. Dkt. #23-2 at 17.

The court identified three main reasons why petitioner was not prejudiced.           First,

although petitioner did not deny confessing to Clark directly, the jury was well aware that


                                             8
       Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 9 of 13




petitioner claimed innocence of all charges during trial. Id. Second, Clark’s credibility

was undermined by evidence that he had been in and out of jail and had been convicted

of 20 crimes, some of which were felonies. Id. at 17-18.       And third, the evidence of

petitioner’s guilt was overwhelming, regardless whether the jury believed Clark’s

testimony regarding the jailhouse confession. Id. at 18.

       The question for this court is whether the Wisconsin Supreme Court applied

Strickland unreasonably in concluding that petitioner failed to show prejudice. Carter v.

Duncan, 819 F.3d 931, 943 (7th Cir. 2016) (even if counsel’s performance was deficient,

conviction must be upheld if state court’s prejudice analysis was not unreasonable). Only

if the court made a “clear error in applying Strickland” can petitioner’s habeas petition

succeed. Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009). See also Hardaway v.

Young, 302 F.3d 757, 762 (7th Cir. 2002) (“A state court decision must be more than

incorrect from the point of view of the federal court; AEDPA requires that it be

‘unreasonable,’ which means something like lying well outside the boundaries of

permissible differences of opinion.”).

       Petitioner’s ineffective assistance claim fails because the Wisconsin Supreme

Court’s decision was reasonable and well-supported by the evidence presented at trial. As

the court pointed out, the jury knew that petitioner disputed Clark’s testimony.

Petitioner maintained his innocence throughout trial and testified on both direct and

cross-examination that the victims’ allegations were false.    Defense counsel called four

witnesses who testified that they heard J.P. recant the accusations.


                                             9
      Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 10 of 13




       Most importantly, the evidentiary significance of Clark’s testimony was minor in

light of the overwhelming evidence of petitioner’s guilt.     J.P. and J.H. gave detailed

testimony about petitioner’s actions. A detective testified that the victims’ demeanor was

consistent with that of sexual assault victims in prior cases he had investigated.

Substantial evidence recovered from petitioner’s apartment corroborated their accounts,

including the on-demand pornography bill, the contents of petitioner’s computer and a

plate containing J.P.’s semen. The victims’ parents corroborated the frequent ride-alongs

and visits to petitioner’s apartment. So even if petitioner had convinced the jury that

Clark’s testimony regarding petitioner’s jailhouse confession was not credible, there was

still ample evidence upon which the jury could have relied to find guilt. Thus, it was

reasonable for the Wisconsin Supreme Court to conclude that the likelihood of a

different result was not substantial. Harrington v. Richter, 562 U.S. 86, 112 (2011) (in

assessing prejudice under Strickland, the likelihood of a different result must be

“substantial, not just conceivable.”).

       In sum, the Wisconsin Supreme Court’s rejection of petitioner’s ineffective

assistance of counsel claim was not contrary to, or an unreasonable application of

Strickland. Nor was the court’s decision unreasonable in light of the evidence.




                                         B. Brady Claim

       Petitioner next contends that the state violated his due process rights under Brady

v. Maryland, 373 U.S. 83 (1963), and related law by failing to disclose that Clark had


                                               10
      Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 11 of 13




child sex assault charges pending against him at the time he testified against petitioner.

This evidence would have undermined Clark’s statement that he was testifying against

petitioner out of concern for child sex abuse victims.

       Under Brady, a defendant’s due process rights are violated if the state withholds

favorable evidence from the defense that is material to the defendant’s guilt or

punishment. Id. at 87. The Wisconsin Supreme Court concluded that the evidence of

Clark’s pending criminal charges would have been favorable to petitioner, that the

prosecutor was aware of the charges, and that the prosecutor did not disclose the charges

to the defense.   Therefore, the only question for this court is whether the Wisconsin

Supreme Court’s decision—that evidence of Clark’s pending charges was not material

under Brady—was contrary to or an unreasonable application of clearly established

federal law.   Sims v. Hyatte, 914 F.3d 1078, 1087 (7th Cir. 2019) (standard for

evaluating Brady claims on federal habeas review).

       Evidence is material under Brady if “there is a reasonable probability that, had the

evidence been disclosed, the result of the proceeding would have been different.”       Id.

(citing Kyles v. Whitley, 514 U.S. 419, 433 (1995)). A “reasonable probability” exists if

the suppression of the favorable evidence “undermines confidence in the outcome of the

trial.” Id. If the withheld evidence is impeachment evidence of a state witness, “courts

must consider the overall strength of the prosecution case, the importance of the

particular witness’s credibility to the prosecution case, the strength of the concealed




                                             11
      Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 12 of 13




impeachment material, and how the concealed material compares to other attacks the

defense was able to make on the witness’s credibility.” Sims, 914 F.3d at 1089.

      The Wisconsin Supreme Court concluded that the evidence of Clark’s pending

criminal charges was not material to the outcome of the trial. Dkt. #23-2 at 30. The

court applied the correct standard from Brady, and its analysis and conclusion are

reasonable.   In light of the substantial and compelling evidence of petitioner’s guilty,

discussed above, Clark was not a significant witness. Compare Wearry v. Cain, 136 S.

Ct. 1002, 1007 (2016) (withholding impeachment evidence of state’s star witness

violated Brady), with Turner v. United States, 137 S. Ct. 1885, 1894 (2017)

(impeachment evidence involving minor witness was not material under Brady).

Accordingly, the Wisconsin Supreme Court’s decision was not an unreasonable

application of Brady.




                              C. Certificate of Appealability

      The only question remaining is whether to issue petitioner a certificate of

appealability. Under Rule 11 of the Rules Governing Section 2254 cases, I must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. A

certificate of appealability will not issue unless the petitioner makes “a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires

him to demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282


                                            12
      Case: 3:20-cv-00088-bbc Document #: 36 Filed: 02/26/21 Page 13 of 13




(2004)(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Although the rule allows

me to ask the parties to submit arguments on whether a certificate should issue, it is not

necessary to do so in this case.    Petitioner has not made a showing, substantial or

otherwise, that his conviction was obtained in violation of clearly established federal law

as decided by the Supreme Court. Because reasonable jurists would not otherwise debate

whether a different result was required, I will not issue petitioner a certificate of

appealability.




                                         ORDER

       IT IS ORDERED that petitioner Gary L. Wayerski’s petition for a writ of habeas

corpus is DENIED. He is DENIED a certificate of appealability.




       Entered this 26th day of February, 2021.

                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          BARBARA B. CRABB
                                          District Judge




                                            13
